1 Reported in 127 P.2d 415.
This is an appeal from an order sustaining a demurrer to the complaint. Respondents Harry P. Kramer and Slate Creek Mining Company, a corporation, move to dismiss the appeal on the ground that the order is not appealable.
[1] It has been repeatedly and consistently held that orders sustaining or overruling demurrers are not appealable. Potvin v.McCorvey, 1 Wash. 389, 25 P. 330, 12 L.R.A. 150; Olsen v.Newton, 3 Wash. 429, 30 P. 450; Smith v. Seattle  Montana R.Co., 6 Wash. 295, *Page 237 32 P. 1073; Schutzler v. Times Pub. Co., 88 Wash. 236,152 P. 1018; Le Blank v. Eller, 118 Wash. 353, 203 P. 960;Anderson v. East Gate Temple Ass'n, 189 Wash. 221,64 P.2d 510.
Appeal dismissed.
ROBINSON, C.J., BEALS, STEINERT, and JEFFERS, JJ., concur.